Opinion issued April 14, 2020




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-20-00032-CV
                          ———————————
                  IN THE INTEREST OF K.J.S., A CHILD


                   On Appeal from the 328th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 19-DCV-269188


                         MEMORANDUM OPINION

      Appellant, Renesha Hamburg, has filed a motion to dismiss her appeal,

stating she “no longer desires to prosecute this appeal.” No opinion has issued.

See TEX. R. APP. P. 42.1(a)(1), (c). Although the motion does not include a

certificate of conference, more than ten days have passed, and no party has

opposed Hamburg’s motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).
      Accordingly, we grant Hamburg’s motion and dismiss her appeal. See TEX.

R. APP. P. 42.1(a)(1), 43.2(f).

      Appellant, Lee Sims, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also

TEX. GOV’T CODE ANN. § 51.207, § 51.941(a), § 101.041; Order, Fees Charged in

the Supreme Court, in Civil Cases in the Courts of Appeals, and Before the

Judicial Panel on Multi-District Litigation, Misc. Docket No. 15-9158 (Tex. Aug.

28, 2015). Further, Sims has not paid or made arrangements to pay the fee for

preparing the clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified that

this appeal was subject to dismissal, Sims did not adequately respond. See TEX. R.

APP. P. 5; 42.3(c).1

      Accordingly, we dismiss Sim’s appeal for nonpayment of all required fees

and for want of prosecution.

      We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Lloyd, and Hightower.


1
      Hamburg also neither paid the required fees nor established indigence for purposes
      of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX. GOV’T CODE ANN.
      § 51.207, § 51.941(a), § 101.041; Order, Fees Charged in the Supreme Court, in
      Civil Cases in the Courts of Appeals, and Before the Judicial Panel on
      Multi-District Litigation, Misc. Docket No. 15-9158 (Tex. Aug. 28, 2015). Nor
      did Hamburg pay or make arrangements to pay the fee for preparing the clerk’s
      record. See TEX. R. APP. P. 37.3(b).
                                           2